Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered February 8, 1990, convicting defendant, after a jury trial, of scheme to defraud in the first degree and conspiracy in the fifth degree, sentencing him to concurrent terms of 1 to 3 years and 6 months, and directing $36,000 in restitution payments, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison sentence to time served, and otherwise affirmed.
Solely in light of defendant’s extraordinary medical circumstances and the lack of opposition by the People, we conclude that the sentence should be reduced in the interest of justice to the extent indicated. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.